70988-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90154: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70988-COA


Short Caption:GLOVER-ARMONT VS. CARGILECourt:Court of Appeals


Related Case(s):70988


Lower Court Case(s):Clark Co. - Eighth Judicial District - A683211Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/16/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeInternational Municipal Lawyers AssociationCaitlin CutchinRobert W. Freeman, Jr.
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Cheryl A. Grames
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Amanda Kellar


AppellantJaponica Glover-ArmontAdam Ganz
							(H&P Law, PLLC)
						Marjorie L. Hauf
							(H&P Law, PLLC)
						Ida M. Ybarra
							(H&P Law, PLLC)
						


RespondentCity of North Las VegasChristopher D. Craft
							(North Las Vegas City Attorney)
						Sandra Douglass Morgan
							(North Las Vegas City Attorney)
						


RespondentJohn CargileChristopher D. Craft
							(North Las Vegas City Attorney)
						Sandra Douglass Morgan
							(North Las Vegas City Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/19/2017Case Status UpdateTransferred from Supreme Court. 


11/20/2017Order/Clerk'sFiled Clerk's Order. Scheduling Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.17-902453




12/13/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on Tuesday, January 16, 2018 at 1:30 p.m..17-902582




12/28/2017Notice/OutgoingIssued Oral Argument Reminder Notice. 17-902771




01/10/2018Notice/IncomingFiled Notice of Appearance. (Jeffrey Galliher as counsel for the Appellant.)18-900042




01/16/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals. AS/JT/MG


07/19/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before Silver/Tao/Gibbons. Author: Silver, C.J. Majority: Silver/Gibbons. Concur/Dissent: Tao. 134 Nev. Adv. Opn. No. 49. Court of Appeals/Silver/Tao/Gibbons.18-901540




08/13/2018Case Status UpdateTransferred to Supreme Court. 


08/13/2018Case Status UpdateCase Closed. 



Combined Case View